Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in condition for allowance except for the following formal matters: 
The amendment filed 8-30-19 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Applicants amendment incorporates by reference applicants provisional applications. The incorporation by reference statement to applicants provisional applications was not present on the filing date (that of the International application) and is therefore new matter.
 37 CFR 1.57(b)  (1) requires that “The application must be amended to include the inadvertently omitted portion of the specification or drawing(s) within any time period set by the Office, but in no case later than the close of prosecution as defined by § 1.114(b), or abandonment of the application, whichever occurs earlier. “  As prosecution is now closed incorporation of missing material is improper.
Applicant is required to cancel the new matter in the reply to this Office Action.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  
The following is an examiner’s statement of reasons for allowance: Inazawa (US 20180223098) is the closest prior art. However Inazawa fails to teach or suggest compositions with applicants’ aspect ratio limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

JCM
12-6-21
/JEFFREY C MULLIS/           Primary Examiner, Art Unit 1765